Citation Nr: 0402071	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
intracranial injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date earlier than October 18, 
2001 for the grant of a 10 percent rating for residuals of an 
intracranial injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted an increased 
disability rating to 10 percent for the veteran's service-
connected residuals of an intracranial injury, and assigned 
an effective date of October 18, 2001 for this increase.  The 
veteran filed a timely appeal to this determination, claiming 
both entitlement to a rating in excess of 10 percent as well 
as an earlier effective date for the increase.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's residuals of an intracranial injury is 
manifested by purely subjective complaints of frontal 
headaches, with no evidence of multi-infarct dementia 
associated with brain trauma.

3.  The veteran's claim for an increased disability rating 
for residuals of an intracranial injury, in the form of a VA 
Form 21-526, Veteran's Application for Compensation and/or 
Pension, was received by VA on October 18, 2001.

4.  The evidence of record does not reflect the receipt of an 
unadjudicated informal claim for an increased rating for 
residuals of an intracranial injury prior to October 18, 
2001.

5.  It was not factually ascertainable that the veteran was 
disabled to a degree of 10 percent due to his service-
connected residuals of an intracranial injury within the one-
year period prior to October 18, 2001.
CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of an intracranial injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.124a, 
Diagnostic Code 8045-9304 (2003).

2.  The criteria for the assignment of an effective date 
prior to October 18, 2001, for the grant of a 10 percent 
disability rating for residuals of an intracranial injury 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West. 2002); 38 C.F.R. §§ 3.159, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in October 2001.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in December 2001, in the statement of the case 
(SOC) issued in August 2002, in the Supplemental Statement of 
the Case (SSOC) in August 2002, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in November 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes and examination reports, 
including a recent VA brain examination to determine the 
severity of the disorder at issue, and several personal 
statements made by the veteran in support of his claim.  The 
RO has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

I.  Increased Rating Claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Evidence relevant to the current level of severity of the 
veteran's residuals of an intracranial injury includes the 
report of a VA examination conducted in November 2001.  At 
that time, the veteran stated that he began experiencing 
bifrontal headaches in the 1940s, after hitting his head on a 
bulkhead.  He stated that these headaches currently occurred 
one to three times per week without any associated neurologic 
symptoms, such as nausea, vomiting, dizziness, or focal motor 
or focal sensory symptoms.  He stated that his headaches 
lasted from several minutes to several hours, during which 
time he was able to continue his normal activities.  He 
reported that his headaches were usually relieved by one or 
two aspirin tablets.  Following an examination, the examiner 
rendered a diagnosis of chronic muscle contraction headaches, 
adequately controlled with non-prescription analgesics.

The Board observes that while extensive VA outpatient 
treatment notes dated from September 1999 to June 2003 are 
also of record, they do not show any complaints, findings or 
diagnoses related to any current residuals of his inservice 
intracranial injury.

The veteran's residuals of an intracranial injury have been 
rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045, pursuant to 
which the severity of brain disease due to trauma is 
evaluated.  This code instructs that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.

DC 8045 also instructs that purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  DC 8045 further states that 
this 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Finally, it 
instructs that ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  

The evidence in this case shows that the only residual 
referable to the veteran's inservice intracranial injury 
consists of a subjective complaint of headaches.  Under DC 
8045, this symptomatology warrants the assignment of a 10 
percent rating, and no more, under DC 9304.  As there is no 
evidence of multi-infarct dementia associated with his brain 
trauma, a rating in excess of 10 percent under this code is 
prohibited.  

Similarly, as there is no evidence that the veteran suffers 
from purely neurological disabilities, such as hemiplegia, 
epileptiform seizures or facial nerve paralysis, as a result 
of his brain injury, the special instructions for rating 
neurological disorders due to brain injury under DC 8045 are 
not applicable.

Furthermore, as brain disease due to trauma is a disability 
for which a specific diagnostic code exists under the Rating 
Schedule, an evaluation by analogy to another diagnostic code 
section is not appropriate in this case; therefore, there is 
no other diagnostic code which could potentially provide a 
basis for the assignment of more that the 10 percent 
evaluation which is currently assigned.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 

II.  Earlier Effective Date Claim

The veteran has claimed entitlement to an effective date 
earlier than October 18, 2001 for the grant of an increased 
disability rating to 10 percent for his service-connected 
residuals of an intracranial injury.  Generally, the 
effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2003) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).  

In addition, under 38 C.F.R. § 3.157(b)(1) (2003), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In December 1944, the RO received from the veteran a VA Form 
526, Veteran's Application for Pension or Compensation for 
Disability Resulting From Service in the Active Military or 
Naval Forces of the United States.  In a rating decision 
dated in December 1944, the RO granted service connection for 
residuals of an intracranial injury, and assigned a 30 
percent disability rating from December 10, 1944, the day 
following his discharge from the military.

In April 1948, the veteran underwent a VA examination.  At 
that time, the examination revealed no symptomatology 
referable to his inservice intracranial injury.  As a result, 
in September 1948 the RO issued a rating decision reducing 
the veteran's disability rating from 30 percent to 
noncompensably (zero percent) disabling, effective November 
22, 1948.

In June 1996, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he indicated that his 
head had been injured in service, and that he had begun 
having problems again.  The RO accepted this statement as an 
informal claim for an increased disability rating for his 
service-connected residuals of an intracranial injury, and, 
in July 1996, the RO issued a rating decision denying the 
veteran's claim, noting that the evidence of record showed no 
current treatment for any residuals of an intracranial 
injury, and indeed did not mention this disorder in any way.  
The veteran did not indicate his desire to appeal the RO's 
July 1996 rating decision within the required time period.  
See also 38 C.F.R. § 20.302 (a substantive appeal must be 
filed within one year of the notice of the determination 
being appealed or within 60 days of the issuance of the 
statement of the case, whichever is later).  Consequently, 
the RO's July 1996 rating decision became final.  See also, 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

On October 18, 2001, the RO received from the veteran a VA 
Form 21-526, Veteran's Application for Compensation and/or 
Pension, in which he indicated that he was seeking "re-
evaluation for higher percentage 0% intracranial injury."  
The RO accepted this document as a formal claim for an 
increased rating for a residuals of an intracranial injury 
and, in a rating decision dated in December 2001, the RO 
granted the veteran's claim for an increased rating for this 
disorder.  A 10 percent disability rating was assigned, 
effective October 18, 2001, the date of the RO's receipt of 
the veteran's formal claim for an increased rating for this 
disorder.  The veteran asserted in his notice of 
disagreement, received by VA In December 2001, that since he 
"request[ed] service connect[ion] for this in 1996," he is 
entitled to compensation back to that date. 

In reviewing the veteran's earlier effective date claim, the 
Board has first reviewed the evidence to determine the 
earliest date that indicates a claim for an increased rating 
for residuals of an intracranial injury.  The Board finds 
that the first such evidence is the October 2001 VA Form 21-
526, Veteran's Application for Compensation and/or Pension, 
referenced above.  The RO adjudicated this claim, and in 
December 2001 issued a rating decision granting an increased 
rating to 10 percent for the veteran's disability.  The 
October 18, 2001 effective date assigned for this increase 
correctly reflects the date of VA's receipt of the veteran's 
pending claim for increase.

The Board has considered the veteran's contention that since 
he filed a claim for an increased rating in 1996, the 10 
percent rating granted by the RO in December 2001 should be 
effective back to that date.  However, while the veteran 
filed a Statement in Support of Claim in June 1996, which the 
RO accepted as an informal increased rating claim, this claim 
was appropriately adjudicated by the RO in a rating decision 
dated in July 1996.  When this rating decision was not timely 
appealed by the veteran, it became a final disallowance.  As 
such, the June 1996 Statement in Support of Claim cannot 
serve as the effective date for the RO's subsequent grant of 
increased rating in December 2001.

Furthermore, the Board finds that there is no earlier report 
of examination or hospitalization for treatment of residuals 
of an intracranial injury which could serve as an informal 
claim prior to October 18, 2001.  Thus, the Board has 
identified no document - either a communication from the 
veteran or a report of examination or hospitalization - that 
could in any way be construed as a claim for increase for 
residuals of an intracranial injury prior to October 18, 
2001.

The Board has also examined whether the evidence indicates 
that it was factually ascertainable that the veteran met the 
criteria for a 10 percent rating for residuals of an 
intracranial injury at any time during the one-year period 
preceding October 18, 2001.  As indicated above, pursuant to 
the regulations in effect at that time, a 10 percent rating 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8045, pursuant to which the severity of brain disease 
due to trauma was evaluated, was warranted when the evidence 
showed purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma.

However, a review of the veteran's claims file reveals that 
although the veteran's claims file contains numerous VA 
outpatient treatment notes dated from October 2000 to October 
2001, these records do not contain any references whatsoever 
to the veteran's residuals of an intracranial injury, much 
less evidence which indicates that this disorder met the 
requirements for the assignment of a 10 percent rating.  

Therefore, the Board concludes that October 18, 2001 is the 
earliest date for which the assignment of a 10 percent rating 
for the veteran's residuals of an intracranial injury is 
possible, and an earlier effective date for this increased 
rating must be denied.


ORDER

A disability rating in excess of 10 percent for residuals of 
an intracranial injury is denied.

An effective date earlier than October 18, 2001 for the grant 
of a 10 percent rating for residuals of an intracranial 
injury is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



